UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7943


THOMAS J. ISBELL,

                Petitioner - Appellant,

          v.

RUSSELL PURDUE, f/k/a Purdue, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:12-cv-00058-JPB-DJJ)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Isbell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas     J.    Isbell,   a       federal    prisoner,    appeals     the

district     court’s    order      denying      his    motion   to   reconsider    the

order denying relief on his 28 U.S.C.A. § 2241 (West Supp. 2012)

petition challenging his detention.                   Although the district court

denied relief on the merits, we conclude that Isbell did not

meet   the   criteria        for   proceeding      under    § 2241     in   the   first

instance,     because    he    failed   to       demonstrate    that    28   U.S.C.A.

§ 2255 (West Supp. 2012) was inadequate or ineffective to test

his detention.         In re Jones, 226 F.3d 328, 333-34 (4th Cir.

2000).     Accordingly, we affirm.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                            2